DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on November 03, 2021 has been entered.  Claims 1, 9, 11 and 13-14 have been amended.  Claim 12 has been canceled.  Claims 1-11 and 13-20 are pending in this application.  

Response to Arguments
3.	Applicant's arguments filed on November 03, 2021 have been fully considered but they are not persuasive. 
	On pages 10-17 of the response the applicant argues the rejection using the combination of GREIMEL-LANGAUER, Yao and Holenarsipur.  Specifically, the applicant argues that 
GREIMEL-LANGAUER fails to disclose "the high frequency trigger pulse corresponding to a deactivation time of the illumination component", "determining a delay time period", and "activating the first sensor ... based on ... the delay time period", that Yao fails to teach or suggest "determining a delay time period for a first sensor, wherein the first sensor is positioned under a lower surface of a surface laver of the display device such that an illumination component is positioned between the surface laver and the first sensor" and that Holenarsipur does not teach or suggest the use of any other information in using the short delay.  
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	GREIMEL-LANGAUER discloses the high frequency trigger pulse corresponding to an activation time of the illumination component and the light sensor detecting the ambient light while the illumination component is turned on (Fig. 4).  In GREIMEL-LANGAUER the light sensor is positioned under a lower surface of a surface laver of the display device such that an illumination component is positioned between the surface layer and the first sensor (Fig. 5, e.g., the light sensor 12, the surface layer 13 and the backlight 15).  Yao discloses determining a high frequency trigger pulse corresponding to a deactivation time of the illumination component (Fig. 6; e.g., a backlight-off frequency 630, 634, 640) and activating an ambient light sensor based on the high frequency trigger pulse.  Yao further discloses that by turning off the backlight, it is advantageous to eliminate stray light emissions from the backlight while the ambient light sensor is being sensed (see [0003], [0006], [0019]-[0020]).  Thus in combination of GREIMEL-LANGAUER and Yao, the light sensor will be activated based on the high frequency trigger pulse that correspond to a deactivation time of the illumination component.  The combination of GREIMEL-LANGAUER and Yao fails to disclose determining a delay time period for activating the light sensor.  However, Holenarsipur discloses that control circuitry can determine a delay time period between deactivation of an illumination component (e.g., a light emitting diode) and activation of an ambient light sensor in order to ensure that the illumination component has been successfully turned off without risk of creating interference for the ambient light sensor (Fig. 18; [0071]).  Thus, the combination of the references teaches all of the claimed limitations. Therefore, the rejection is maintained. 
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 7-8, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GREIMEL-LANGAUER et al (US 2021/0056896) in view of Yao et al. (US 2007/0279369), and further in view of Holenarsipur et al. (US 2019/0080668). 
	Regarding claim 1, GREIMEL-LANGAUER discloses a method for operating a display device, the method comprising:
	detecting a vertical synchronization (VSYNC) signal cycle (Fig. 1; [0044]-[0045], e.g., a vertical synchronization signal VSYNC P1); 
	determining a high frequency trigger pulse by detecting a pulse width modulation (PWM) signal of an illumination component ([0047], e.g., a high frequency modulation signal MS is determined based on a pulse width modulation (PWM) of a backlight LED), the high frequency trigger pulse corresponding to an activation time of the illumination component ([0056]-[0057], e.g., the high frequency modulation signal MS corresponds to an activation of the backlight LED); 
	positioning a first sensor under a lower surface of a surface layer of the display device and positioning an illumination component between the surface layer and the first sensor (Fig. 5; [0056], [0071]-[0073], e.g., a light sensor 12 is positioned between a surface layer 13 and a backlight panel 15 is positioned between the surface layer 13 and the light sensor 12); 

	modifying an operation of the display device based on activating the first sensor ([0003], [0007], e.g., adjusting display brightness based on changes in ambient light levels sensed by the first sensor). 
	GREIMEL-LANGAUER does not disclose the method comprising: 	
the high frequency trigger pulse corresponding to a deactivation time of the illumination component; determining a delay time period for the first sensor; and activating the first sensor based on the delay time period.
However, Yao disclose a method for operating a display device, the method comprising:
determining a high frequency trigger pulse, the high frequency trigger pulse corresponding to a deactivation time of an illumination component (Fig. 6; [0023], e.g., backlight is turned off at a backlight-off frequency as represented by graphs 630, 634, and 640); and 
activating an ambient light sensor based on the high frequency trigger pulse (Fig. 5; [0023], [0024], e.g., activating an ambient light sensor in accordance with the backlight-off frequency (630, 634, 640)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yao in the invention of GREIMEL-LANGAUER for determining a high frequency trigger pulse corresponding to a deactivation time of an  illumination component and activating an ambient light sensor when the illumination component 
GREIMEL-LANGAUER in view of Yao does not disclose the method comprising: 	
determining a delay time period; and activating the first sensor based on the delay time period.
However, Holenarsipur disclose a method for operating display device, comprising: 
determining a delay time period (Fig. 18; [0071], e.g., light-emitting diode 22 is turned off at time te before ambient light sensor integration resumes at time tf thus there is a short delay between the deactivation of a light-emitting diode 22 and the activation of ambient light sensing); and 
activating an ambient light sensor based on the delay time period ([0071], e.g., activating ambient light sensor 30 at time tf after the short delay). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Holenarsipur in the invention of GREIMEL-LANGAUER in view of Yao for determining a delay time period and activating an ambient light sensor based on the delay time period so as to ensure that an illumination component has been completely turned off before turning the ambient light sensor on.  

Regarding claim 2, Yao further discloses the method further comprising: 
sensing a first sensor reading by the first sensor([0024], e.g., ambient light intensity is sampled with the ambient light sensor); 
deactivating the first sensor in response to sensing a first sensor reading (Fig. 6; [0023], e.g., deactivating the ambient light sensor in response to the ambient light sensing); 

activating the illumination component after deactivating the first sensor (Fig. 6; [0023], e.g., activating the backlight after deactivating the ambient light sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of GREIMEL-LANGAUER in view of Yao and Holenarsipur for deactivating an ambient light sensor in response to sensing the ambient light sensor reading and activating an illumination component after deactivating the ambient light sensor so that the ambient light sensor can be disabled during a backlight-on interval.  

Regarding claim 7, GREIMEL-LANGAUER further discloses the method of claim 1, wherein the first sensor is one of a proximity sensor and an ambient light sensor ([0070]-[0071], e.g., ambient light sensor 12). 

Regarding claim 8, GREIMEL-LANGAUER in view of Yao and Holenarsipur further discloses the method of claim 1, further comprising activating the first sensor at a second time within an internal synchronization signal cycle (GREIMEL-LANGAUER, Fig. 4, [0062], [0072], e.g., the ambient light sensor 12 is activated at a second time FC2 within a SYNC signal cycle FR.  Also Fig. 6 and [0023], e.g., a backlight-off frequency may enabled to occur more than once for every full display refresh or frame).    

Regarding claim 9, GREIMEL-LANGAUER discloses a device (Fig. 5; [0071], e.g., an electronic device) comprising: 

an illumination component positioned under the lower surface of the surface layer and configured to activate and deactivate (e.g., the backlight panel 15 positioned under the lower surface of the surface layer is configured to activate and deactivate); 
a first sensor positioned under the lower surface of the surface layer such that the illumination component is positioned between the surface layer and the first sensor (e.g., the backlight panel 15 is positioned between the surface layer 13 and the first sensor 12), the first sensor configured to: 
activate at a first time within a vertical synchronization (VSYNC) signal cycle (Fig. 4; [0062], e.g., activating the light sensor 12 at a first time within the VSYNC signal cycle FR), the first time being determined based on a high frequency trigger pulse corresponding to activation of the illumination component ([0056]-[0057], e.g., the first time is determined is determined based on the high frequency modulation signal MS that corresponds to an activation of the backlight LED); 
sense an ambient wavelength emitted through the surface layer while the first sensor is activated (Fig. 4; [0062], e.g., activating the light sensor 12 to sense an ambient light), and 
a processor ([0015], e.g., ambient light information in a display frame can be further processed and used for display control such as brightness adjustments) configured to modify an operation of the illumination component based on the ambient wavelength sensed by the first sensor ([0003], [0007], e.g., adjusting display brightness based on changes in ambient light levels sensed by the first sensor).

However, Yao disclose a display device, comprising: 
an ambient light sensor configured to: activate based on a high frequency trigger pulse corresponding to a deactivation time of an illumination component (Figs 5-6; [0023]-[0024], e.g., activating an ambient light sensor in accordance with the backlight-off frequency (630, 634, 640)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yao in the invention of GREIMEL-LANGAUER for determining a high frequency trigger pulse corresponding to a deactivation time of an  illumination component and activating an ambient light sensor when the illumination component is deactivated in order to provide a more accurate sensor reading by reducing or eliminating stray emission generated by the illumination component (see [0003], [0006], [0019]-[0020] of Yao).
GREIMEL-LANGAUER in view of Yao does not disclose wherein the first sensor is activated based on a delay time period.
However, Holenarsipur disclose a display device configured to activate an ambient light sensor based on an application of a delay time period (Fig. 18; [0071], e.g., light-emitting diode 22 is turned off at time te before ambient light sensor integration resumes at time tf thus there is a short delay between the deactivation of a light-emitting diode 22 and the activation of ambient light sensing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Holenarsipur in the invention of 

Regarding claim 10, GREIMEL-LANGAUER in view of Yao and Holenarsipur further discloses the device, wherein the ambient light sensor is further configured to: sense a first sensor reading ([0024], e.g., ambient light intensity is sampled with the ambient light sensor); and deactivate in response to sensing the first sensor reading (Yao, Fig. 6; [0023], e.g., activating the backlight after deactivating the ambient light sensor).  

Regarding claim 11, GREIMEL-LANGAUER in view of Yao and Holenarsipur further discloses the device of claim 10, wherein the processor is further configured to: adjust a display setting based at least on the first sensor reading (GREIMEL-LANGAUER, [0003], [0007], e.g., adjusting display brightness based on changes in ambient light levels sensed by the first sensor); and activate the illumination component after deactivating the first sensor (Yao, Fig. 6; [0023], e.g., e.g., activating the backlight after deactivating the ambient light sensor).  

Regarding claim 13, GREIMEL-LANGAUER further discloses the device of claim 9, further comprising: VSYNC cycle edge (Fig. 1; [0044]-[0045], e.g., VSYNC cycle edge).  Yao further discloses the device wherein a frame cycle edge is slightly before the backlight is tuned off/ the ambient light sensor is turned on (see Fig. 6; [0023], e.g., the frame cycle edge 632 is before the backlight-off interval 636). 
.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GREIMEL-LANGAUER et al (US 2021/0056896) in view of Yao et al. (US 2007/0279369) and Holenarsipur et al. (US 2019/0080668), and further in view of HSU et al. (US 2013/0231161).
Regarding claim 3, GREIMEL-LANGAUER in view of Yao and Holenarsipur does not disclose the method of claim 2, further comprising: activating a second sensor after activating the first sensor; sensing a second sensor reading by the second sensor; and adjusting the display setting based on the second sensor reading .
However, HSU discloses a device (Fig. 3; [0024], e.g., electronic device 10) comprising:
a surface layer having an upper surface and a lower surface and formed to receive ambient wavelengths ([0025]-[0026], e.g., a surface layer 13an upper surface and a lower surface and formed to receive ambient light); 
an illumination component positioned under the lower surface of the surface layer and configured to activate and deactivate ([0027], e.g., the backlight panel 112 positioned under the lower surface of the surface layer is configured to activate and deactivate);
an ambient light sensor positioned under the lower surface of the surface layer ([0026], e.g., the ambient light sensor 21 is positioned under the lower surface of the surface layer); and 
a proximity sensor ([0026], e.g., the proximity sensor 22), the proximity sensor facing the surface layer and configured to:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of HSU in the invention of GREIMEL-LANGAUER in view of Yao and Holenarsipur for activating a proximity sensor after activating an ambient light sensor and detecting whether an object is approaching by sensing reflected proximity signal so as to provide a second sensor reading to effectively increase the accuracy of controlling the backlight brightness (see [0043] of HSU).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GREIMEL-LANGAUER et al (US 2021/0056896) in view of Yao et al. (US 2007/0279369) and Holenarsipur et al. (US 2019/0080668), and further in view of Liou (US 2014/0176501).
	Regarding claim 4, GREIMEL-LANGAUER further discloses the method of claim 1, wherein the first sensor comprises a number of light sensors spread over different locations (see [0010]). 
	GREIMEL-LANGAUER in view of Yao and Holenarsipur does not disclose wherein the delay time period is based on a first sensor location.
	However, Liou disclose a device comprising: a delay unit configured to enable a sensor based on a delay time period, wherein the delay time period is based on a sensor location (Figs. 1-2 and 6; [0022]-0023), [0054]-[0055], e.g., each of a plurality of object transmitting-receiving sensing pairs 112 can be enabled by a corresponding enable signal after a preset delay time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Liou in the invention of GREIMEL-LANGAUER in view of Yao and Holenarsipur for applying an activating signal to a first sensor depending on the location of the first senor thus the first sensor can provide additional function such as object sensing function (see [0061] of Liou). 

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GREIMEL-LANGAUER et al (US 2021/0056896) in view of Yao et al. (US 2007/0279369) and Holenarsipur et al. (US 2019/0080668), and further in view of Brunet et al. (US 2017/0123552). 
Regarding claim 5, GREIMEL-LANGAUER in view of Yao and Holenarsipur does not disclose the method of claim 1, wherein detecting the VSYNC cycle comprises detecting one of a rising edge or a falling edge of the VSYNC cycle.
However, Brunet discloses a method for operating a display device (Fig. 2C; [0039], e.g., a display device 200), the method comprising:
detecting a VSYNC cycle comprises detecting one of a rising edge or a falling edge of the VSYNC cycle ([0042]-[0044], e.g., display controller 218 detects the rising edge of one of the timing pulses of the VSYNC signal). 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Brunet in the invention of GREIMEL-LANGAUER in view of Yao and Holenarsipur for detecting one of a rising edge or a falling . 	 

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GREIMEL-LANGAUER et al (US 2021/0056896) in view of Yao et al. (US 2007/0279369) and Holenarsipur et al. (US 2019/0080668), and further in view of Martinez et al. (US 2017/0147088).   
Regarding claim 14, GREIMEL-LANGAUER in view of Yao and Holenarsipur does not disclose the device of claim 9, wherein the delay time period is determined based on a location of the illumination component.
However, Martinez discloses a device comprising: a sensor configured to activate based on an application of a delay time period (Figs 1 and 6; [0033]-[0034], e.g., the position sensing detector 106 detects ambient light conditions after an inter-LED delay time Td), wherein the delay time period is determined based on a location of an illumination component (e.g., the inter-LED delay time Td is based on the location of each LED). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Martinez in the invention of GREIMEL-LANGAUER in view of Yao and Holenarsipur for applying a delay time period based on position data of each LED so that an ambient light sensor can acquires data at precise times when each LED is off.  

s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over GREIMEL-LANGAUER et al (US 2021/0056896) in view of Yao et al. (US 2007/0279369) and Holenarsipur et al. (US 2019/0080668), and further in view of HSU et al. (US 2013/0231161).
Regarding claim 15, GREIMEL-LANGAUER in view of Yao and Holenarsipur does not disclose the device of claim 9, further comprising a second sensor, the second sensor facing the surface layer and configured to: activate when the illumination component is deactivated; and sense a reflected proximity signal.
However, HSU discloses a device (Fig. 3; [0024], e.g., electronic device 10) comprising:
a surface layer having an upper surface and a lower surface and formed to receive ambient wavelengths ([0025]-[0026], e.g., a surface layer 13an upper surface and a lower surface and formed to receive ambient light); 
an illumination component positioned under the lower surface of the surface layer and configured to activate and deactivate ([0027], e.g., the backlight panel 112 positioned under the lower surface of the surface layer is configured to activate and deactivate);
an ambient light sensor positioned under the lower surface of the surface layer ([0026], e.g., the ambient light sensor 21 is positioned under the lower surface of the surface layer); and 
a proximity sensor ([0026], e.g., the proximity sensor 22), the proximity sensor facing the surface layer and configured to:
activate when the ambient light sensor is activated ([0027]-[0028], e.g., activating the proximity sensor after the ambient light sensor is activated); and sense a reflected proximity signal ([0026]-[0027], e.g., detect whether an object 8 is approaching by sensing reflected proximity signal).  


Regarding claim 16, GREIMEL-LANGAUER in view of Yao, Holenarsipur and HSU further discloses the device of claim 15, wherein the processor is further configured to modify the operation of the illumination component based on the reflected proximity signal sensed by the second sensor (see [0027]-[0028], [0043] of HSU). 

Allowable Subject Matter
11.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/HONG ZHOU/Primary Examiner, Art Unit 2623